Citation Nr: 1745936	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  02-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1964 to May 1968 and from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board denied a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the parties file, and the Court granted, a Joint Motion for Remand (JMR).  Pursuant to the JMR, the Court vacated the Board's August 2015 denial, and it remanded the matter to the Board for further proceedings consistent with the JMR.  See 38 U.S.C.A. § 7252(a) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU - Background Law

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


TDIU - Analysis

The Veteran contends that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities and the medications he takes to treat those disabilities.  VA has rated his status post fracture of the right humerus with traumatic arthritis as 40 percent disabling and his depression as 30 percent disabling, with a combined disability rating of 60 percent.  Pursuant to 38 C.F.R. § 4.16(a), disabilities resulting from a common etiology or a single accident will be considered as one disability for purposes of determining whether the Veteran meets the threshold rating requirement for consideration of a schedular TDIU.  Medical professionals have associated the Veteran's depression with the pain of his right shoulder disability.  Therefore, the Board finds that the Veteran meets the schedular percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In August 2015, the Board found that the Veteran's right arm disability and depression adversely impacted his employability, but the effects of those disabilities were already recognized by the combined 60 percent rating.  Therefore, it denied a TDIU.  The Board noted "[t]here is no evidence in the record that the Veteran's medications have had an adverse effect on him, to include causing dizziness or drowsiness.  Indeed, the Veteran has consistently denied any problems with his medications."  The Board acknowledged an October 2003 VA opinion, which stated that, "due to somnolence caused by his depression medications, specifically Zyprexa and Remeron, the Veteran would be unable to perform sedentary work, and is therefore deemed unemployable."  Notwithstanding this, the Board reiterated that the Veteran had not reported problems with his medications on a regular basis, and it found that "[t]he evidence in the Veteran's medical treatment records is more probative than any single report of sleepiness made to the October 2003 VA examiner."  The Board then noted that the Veteran had apparently stopped taking Zyprexa in December 2004 and Remeron in February 2010, and thus the October 2003 opinion was irrelevant in determining current employability.

Pursuant to the March 2016 JMR, the parties agreed that the Board failed to provide adequate reasons and bases in denying the Veteran's claim for entitlement to a TDIU.  In particular, the parties agreed that the Board did not adequately address whether the medications the Veteran takes for his service-connected conditions impacted his ability to perform sedentary employment.  Notably, the Board cited numerous VA outpatient records purporting to show "consistent denials of problems with medication" in an attempt to discount the October 2003 VA opinion; however, the parties found that several of these records in fact showed that the Veteran either did report sleeping problems or did not affirmatively deny problems with medication.  The JMR directed the Board to consider whether the medical evidence is consistent or inconsistent with the October 2003 VA opinion regarding the impact of the Veteran's medication regimen on his ability to perform sedentary employment.  The Board ordered this development in September 2016.

VA, in response to the Board's order, examined the Veteran twice in March 2017 - once for each disability.  The mental disorder examiner opined that "one of the possible side effects of Remeron is drowsiness," but that the Veteran "was tolerating his Remeron medications reasonably well."  The orthopedic examiner added that the Veteran uses Remeron "on a limited basis, with "no other medications noted during examination."  As such, the orthopedic examiner opined that the Veteran was "not precluded from sedentary employment."  

The Board, upon reviewing the 2017 VA examinations and the Veteran's treatment records, finds the evidentiary record is ambiguous regarding whether the Veteran's medication regimen renders him unable to perform sedentary employment.  First, the Veteran did not discontinue Remeron in 2010, as the Board found in August 2015.  Indeed, he is presently taking Remeron.  Second, treatment records vary widely as to the impact Remeron has on the Veteran.  Third, the undersigned disagrees with the 2017 orthopedic examiner that the Veteran's use of Remeron is "limited."  Indeed, VA treatment records show physicians have prescribed Remeron for daily usage at bedtime.  Fourth, VA treatment records show physicians have prescribed Hydrocodone - sometimes for usage as often as every six hours - and Gabapentin consistently during the pendency of the appeal to treat the Veteran's pain.  In this vein, the Board takes judicial notice that Dorland's Illustrated Medical Dictionary defines "hydrocodone" as "a semisynthetic opioid analgesic derived from codeine but having more powerful sedative and analgesic effects" (31st ed. 2007).  

Based on the foregoing evidence, the Board is satisfied that, at a minimum, equipoise has been reached regarding the question of whether the medications the Veteran takes for his service-connected conditions impacted his ability to perform sedentary employment.  Therefore, the Board, applying the benefit of the doubt rule, grants a TDIU.  


ORDER

A TDIU is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


